Robinson, J.
(dissenting). I dissent on the ground that the proof wholly fails to sustain the information. In each count of the information the charge against the defendant is the making of a false entry in a book of the bank known as the “Daily Statement and Ledger,” of date August 23, 1917. The statement relates to certificates of deposit outstanding at the close of the business- day on August 23, 1917, showing the sum total of deposits $342,090.46. Now it is conceded that the defendant never did make any such entry, but the information avers, and we may allow the proof to show, that he did make two false entries, the first on August 1, 1917, and the second on August 23, 1917, and that by reason of such false entries there was a deficit in the sum total as computed by the clerks and by them entered in the Daily Statement and General Ledger. Now if the defendant did knowingly make two original false entries, he was guilty of two crimes which began and ended with the making of the entries. The bank clerks could not make him guilty of a daily crime or multiply his crimes by making daily-errors in the Statement and General Ledg’er; nor could the clerks by their entry in the ledger consolidate two or more crimes into one crime. Dor each false entry the defendant was subject to a separate prosecution, and he had a right to a separate trial. Neither the state nor the bank clerks had any right or power to consolidate, change, or vary the original offenses.
It is true that what a person does by another he does by himself, and that a false entry when made by the direction of an officer of a bank is an entry by the officer just as much as if it were made with his own pen. Such are the holdings of the cases cited in the majority opinion. But in this case there can be no just claim that the alleged false entries in the ledger were made by the direction of the defendant or with intent to deceive or injure any person, or that such entries did cause injury to any person. Hence, the judgment should be reversed.